Citation Nr: 9902153	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  95-09 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased, compensable, rating for left 
knee ligament strain.

2.  Entitlement to service connection for rheumatoid 
arthritis.

3.  Entitlement to service connection for traumatic arthritis 
of the knees and ankles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to April 
1970.

This case arises before the Board of Veterans Appeals 
(Board) on appeal from a rating decision of May 1994, from 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that his claim for service 
connection for rheumatic arthritis is not well grounded and 
is denied.


FINDINGS OF FACT

1.  Rheumatoid arthritis was not manifested during active 
service.

2.  The objective medical evidence of record shows rheumatoid 
arthritis by history, with no objective findings noted, and 
no opinion regarding etiology.

3.  No competent medical opinion has been provided which 
attributes the veterans rheumatoid arthritis to his period 
of active military service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for rheumatoid arthritis.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991 and Supp. 
1998).  In order to establish a "well grounded" claim for 
service connection for a particular disability, the appellant 
needs to provide evidence relevant to the requirements for 
service connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet. App. 502, 505 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991 and Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).  Where a claim involves issues of medical 
fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 92- 93 (1993).

He contends that he has rheumatoid arthritis due to his 
active service, or as secondary to his left knee disability.

In this case, the determinative issues presented by the claim 
are whether the veteran had rheumatoid arthritis during 
active service, whether he currently has this disorder, and 
whether there is a relationship established by medical 
evidence between the inservice illness and the current 
disorder.

A review of the medical evidence of record indicates that the 
veterans service medical records are incomplete.  The report 
of his separation examination, conducted in April 1970, is of 
record.  There is no indication in this report that the 
veteran made any complaints about rheumatoid arthritis during 
this examination, nor are any prior illnesses which may have 
led to rheumatoid arthritis noted.

Post service medical records include only notations of a 
history of rheumatoid arthritis reported by the veteran.  
Reports dated in January 1994, show the veteran reporting 
that he was diagnosed with rheumatoid arthritis in 1974.  He 
reported pain which occurred intermittently in his knees, 
hips, wrists, and shoulders.  The assessment noted that there 
was no evidence of an inflammatory arthritis at present, and 
that the findings were consistent with post traumatic 
arthritis of the knees.

The report of a VA joints exam, conducted in February 1994, 
is likewise negative for a finding of rheumatoid arthritis.  
It was again noted that the veteran had post traumatic 
arthritis.

The law provides that service connection may be established 
for chronic disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991 and Supp. 1998); 38 C.F.R. § 3.303 (1998).  If the 
disability is arthritis, service connection may be 
established if the disability was manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§1101, 1112, 1113 (West 1991 & Supp. 1998), 38 
C.F.R. §§ 3.307, 3.309 (1998).

The Board concludes that the objective medical evidence of 
record does not indicate that the veteran currently has 
rheumatoid arthritis which is attributable to either his 
service connected left knee disability, or to his period of 
active military service.  As there is no evidence of this 
disorder during service, and no current opinion which relates 
the claimed disorder to his active service, the claim is not 
well grounded and is denied.

Where a claim is not well grounded, it is incomplete, and 
depending on the particular facts of the case, VA may be 
obligated under 38 U.S.C.A. § 5103(a) (West 1991 and Supp. 
1998) to advise the claimant of the evidence needed to 
complete his application, where the veteran has reported 
other known or existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995); Epps v. Brown, 9 Vet. App. 341 (1996).  
In this case, regardless of whether the obligation attached, 
VA has complied with this obligation in the October 1994 
statement of the case, subsequent supplemental statements of 
the case, and in the above discussion.


ORDER

Entitlement to service connection for rheumatoid arthritis is 
denied.


REMAND

The veteran has contended that he sustained multiple injuries 
of the lower extremities in a vehicle rollover accident in 
Vietnam.  His service medical records are incomplete, 
however, his service personnel records indicate that 
subsequent to both of his tours of duty in Vietnam he was a 
patient at Walter Reed Army Medical Center.  The first 
instance was from July 31, 1968 to September 3, 1968, the 
second was from December 20, 1969 to April 17, 1970.  He was 
discharged from the army at Walter Reed General Hospital in 
April 1970.

The veteran has also contended that his traumatic arthritis 
of the ankles and knees results from an altered gait caused 
by his service connected left knee disorder.  He has further 
contended that he must wear a brace on his left knee.  The 
Board notes that the most recent orthopedic examination was 
conducted in February 1994.  The Board concludes that further 
evidentiary development is needed.

Therefore this claim is REMANDED for the following:

1.  The RO should attempt to obtain any 
available medical records relating to the 
veterans two hospitalizations at Walter 
Reed Army Medical Center, for the dates 
listed above.

2.  The veteran should be afforded a VA 
orthopedic examination.  The examiner 
should be asked to review the claims 
folder, to include any new service 
medical records which may be obtained 
pursuant to item 1.  He should be asked 
to render an opinion regarding the 
current severity of the veterans service 
connected left knee disorder.  He should 
also be asked to provide an opinion 
regarding the likelihood that the 
veterans post traumatic arthritis of the 
knees and ankles is related to either his 
active military service or to his service 
connected left knee disorder.

Upon completion of the above listed item the RO should 
reevaluate the veterans claims for service connection for 
traumatic arthritis and for an increased evaluation for a 
left knee disorder.  If the result remains adverse the RO 
should provide the veteran with a supplemental statement of 
the case and adequate time to respond.  The claim should then 
be returned to the Board for further appellate review.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
